Citation Nr: 1635992	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for depressive disorder and assigned a noncompensable evaluation effective March 25, 2015.  

In March 2016, the RO increased the rating to 30 percent, effective from the date of the grant of service connection.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2016 decision, the Board, in pertinent part, remanded the issues of entitlement to service for degenerative arthritis of the cervical spine, elevated blood pressure, and impingement of the lateral cutaneous to the Agency of Original Jurisdiction (AOJ) for further development.  At that time, the Board noted that although the Veteran had been provided with a statement of the case as to the issue of entitlement to an increased rating for depressive disorder in March 2016, the issue was not currently before the Board because the time limit for submitting a substantive appeal had not yet expired.  The Veteran subsequently perfected his appeal in April 2016.  However, rather than certifying the case to the Board under a separate docket number, the issue was certified to the Board under the previous, remanded, docket number.  The issues remanded in March 2016 have not yet been returned to the Board.

A review of the claims file shows that the AOJ is still actively developing the issues previously remanded by the Board in its March 2016 decision.  These issues should be returned to the Board for further appellate consideration, if in order, once the directed development is complete.

The Board notes that following its March 2016 decision granting entitlement to service connection for a thoracolumbar spine disability and a sciatic nerve disability, the Veteran filed a timely NOD to the effective dates assigned by the AOJ.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The Board also notes that, subsequent to the AOJ's most recent adjudication of the Veteran's claim, additional VA treatment records were associated with the record.  However, as the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304 (c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA mental disorders examination in December 2015.  The examiner opined that the Veteran's depressive disorder was not severe enough to interfere with occupational and social functioning.  

The Veteran also submitted a report from his private psychologist dated in June 2015, which shows the assignment of a Global Assessment of Functioning (GAF) score of 48.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  This level of impairment is different from the severity of symptoms documented by the December 2015 VA examiner.

Additionally, in a December 2015 letter, written after the VA examination, the Veteran's private psychologist indicated that she had treated the Veteran on five occasions and that he had become "a bit paranoid lately" and "increasingly distrustful over the past several months."  Moreover, as noted by the Veteran in his January 2016 notice of disagreement, subsequent VA treatment records show a worsening of his symptoms and an increase in his medication dosage.  The Veteran also questioned the adequacy of the December 2015 VA examination.  

In light of the foregoing, it is not clear whether the evidence of record adequately reflects the current nature and severity of the Veteran's service-connected depressive disorder.  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's depressive disorder and to reconcile any conflicting medical evidence of record.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 20.1304 (c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand is also required to obtain private treatment records.  Available VA treatment records reflect that the Veteran does not receive VA mental health treatment.  As noted above, the Veteran submitted letters from his private psychologist, Dr. K.L.U., which summarized the Veteran's private treatment.  Additionally, the Veteran reported in his April 2016 substantive appeal that he was still receiving treatment from Dr. K.L.U.  However, actual records of that treatment have not been obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from Dr. K.L.U.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from May 2016 to the present.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected depressive disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's depressive disorder should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's depressive disorder has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's depressive disorder.

The examiner should specifically address any relevant medical evidence of record, to include the December 2015 VA examination and any private medical records submitted by the Veteran.  This includes the June 2015 letter from Dr. K.L.U. showing a GAF score of 48 and the December 2015 letter from Dr. K.L.U. suggesting a worsening of symptoms.  If necessary, and to the extent possible, the examiner should reconcile any opinions with this evidence.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to an increased rating for depressive disorder.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

